Title: To Thomas Jefferson from C. W. F. Dumas, 28 September 1785
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 28 7br. 1785

Quoiqu’il me fût plus commode de tirer immédiatement sur Messrs. Wm. & Jn. Willink, Nic. & Jb. van Staphorst, le modique salaire provisionnel, de 225 Louis d’or annuels, qui m’est alloué en attendant que le Congrès, selon des promesses souvent réitérées, veuille enfin me faire un meilleur sort; cependant, comme je l’ai toujours tiré sur la Légation Américaine à Paris, j’ai cru, de peur de confusion dans les comptes des Etats-Unis, devoir, sans rien innover de mon chef, continuer sur le même pied, en tirant sur Votre Excellence les £2700 tournois du second semestre de mon salaire de cette annee 1785, espérant que Votre Excellence voudra bien, comme ci-devant Mr. Franklin, ordonner que tout honneur y soit fait.
Un Mr. Moses Tandy, Virginien, disant être connu de Votre Excellence et produisant quelques documens passables, a paru chez moi dans un triste état. Je lui ai donné selon mon pouvoir, que je lui ait dit très borné, le secours et passeport qu’il me demandoit. Je viens d’apprendre qu’il mene à Amsterdam une vie crapuleuse et libertine; et je lui ai fait parvenir le conseil amical de craindre la police, et de se rembarquer promptement pour l’Amérique. Il paroit d’une famille honnête, et est associé de Mr. Watson, qui l’a muni d’un pouvoir ou procure, dont il paroit se montrer indigne.
J’espere que Mr. Short est de retour en bonne santé, et que la besogne que nous avons faite ici a eu votre approbation, et celle de Mr. Adams.
Maintenant, que la derniere main va être mise à la paix, j’espere de pouvoir bientôt recommencer à faire passer mes Lettres pour le Congrès par la route d’ici à Paris, et sous les yeux de Votre Excellence. Car, instruit à fond du secret de la république, j’ai dû promettre de ne point l’exposer jusque là sur cette route.
Je suis avec grand respect, De Votre Excellence, le très-humble et très-obeissant serviteur,

C. W. F. Dumas

